UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2065


BRIAN BAKER,

                Plaintiff – Appellant,

          v.

CITY OF CHESAPEAKE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00318-RAJ-DEM)


Submitted:   March 17, 2016                 Decided:   April 8, 2016


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret Mary Looby, Chesapeake, Virginia; Shannon Beth Bayona,
TAYLOR   BAYONA  LAW   GROUP,  PC,   Chesapeake, Virginia,  for
Appellants. Ryan C. Samuel, Dana E. Sanford, OFFICE OF THE CITY
ATTORNEY, Chesapeake, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Baker appeals the grant of summary judgment in favor

of    the    City    of    Chesapeake,      Virginia       (“the    City”).       Baker

alleged, among other things, that the City discriminated against

him and failed to accommodate his disability, in violation of

the Americans with Disabilities Act, 42 U.S.C. §§ 12101 to 12213

(2012)      (“ADA”),      discriminated     against      him   on    account    of    his

Caucasian race, in violation of Title VII of the Civil Rights

Act, 42 U.S.C. §§ 2000e to 2000e-17 (2012) (“Title VII”), and

wrongfully retaliated against him, in violation of the ADA and

Title VII.          On appeal, Baker argues that the district court

erred in granting summary judgment because genuine issues of

material fact remain as to whether the City (1) discriminated

against him due to his disability, (2) retaliated against him

for reporting disparate treatment, and (3) failed to accommodate

his disability. 1         We affirm.

       We review the grant of summary judgment de novo, drawing

all    reasonable      inferences      in   favor     of    the     nonmoving   party.

Butler v. Drive Auto. Indus. of Am., Inc., 793 F.3d 404, 407

(4th   Cir.    2015).        Summary   judgment     is     only     appropriate      when

“there is no genuine dispute as to any material fact and the



       1
       As the City observed in its brief, Baker does not pursue
his Title VII claim of race discrimination on appeal.



                                            2
movant is entitled to judgment as a matter of law.”                                     Fed. R.

Civ. P. 56(a).              In opposing summary judgment, “the nonmoving

party      must     rely    on   more    than       conclusory        allegations,         mere

speculation, the building of one inference upon another, or the

mere existence of a scintilla of evidence.”                          Dash v. Mayweather,

731 F.3d 303, 311 (4th Cir. 2013).

      First,       a    plaintiff     has    two    means       of    showing      disability

discrimination under the ADA: (1) “through direct and indirect

evidence,”         or      (2)   “through          the     McDonnell           Douglas       [ 2]

burden-shifting framework.”                 Jacobs v. N.C. Admin. Office of the

CT’s., 780 F.3d 562, 572 (4th Cir. 2015).                         We have long observed

a   strict        distinction    between        claims      proceeding         with      direct

evidence      of       discrimination        and    those       proceeding         under     the

McDonnell         Douglas    framework.            See    Hill       v.    Lockheed      Martin

Logistics Mgmt., Inc., 354 F.3d 277, 284-85 (4th Cir. 2004) (end

banc), abrogated on other grounds by Univ. of Tex. Sw. Med.

Ctr. v. Nasser, 133 S. Ct. 2517, 2533 (2013).

      Yet before the district court, Baker proceeded only under

the       McDonnell        Douglas      framework          in        seeking       to      prove

discrimination.            Consequently, in the absence of exceptional or

extraordinary          circumstances        that    would       justify      reviewing      the



      2    McDonnell        Douglas     Corp.      v.    Green,      411 U.S. 792,     802
(1973).



                                              3
issue on the merits, Baker has waived his right to contend on

appeal    that    his    direct    evidence      of    discrimination     precluded

summary judgment.         See Holland v. Big River Minerals Corp., 181
F.3d 597, 605 (4th Cir. 1999) (“Generally issues that were not

raised in the district court will not be addressed on appeal.”);

see also Foster v. Univ. of Maryland-Eastern Shore, 787 F.3d
243, 250 n.8 (2015) (holding that discussion of direct-evidence

discrimination claim limited to footnote in opening brief was

insufficient to warrant appellate review).

     To make a prima facie showing of disability discrimination

under McDonnell v. Douglas, a plaintiff must demonstrate that

(1) he has a disability, (2) he is qualified for his former

position, and (3) the employer discharged him because of his

disability.       Jacobs, 780 F.3d at 572.

     After reviewing the record, we concur with the district

court’s assessment of Baker’s case: he presented insufficient

evidence   causally      linking    his    discharge      with   his     disability.

While    Baker    disputes   the    City’s      proffered    rationale      for   his

termination, he points to no evidence causally connecting his

disability to his dismissal; therefore, this claim fails.

     Next,       Baker   asserts    that       the    district   court    erred   in

granting summary judgment on his retaliation claim.                    To make out

a prima facie case of retaliation, a plaintiff must show that

(1) he engaged in “protected activity,” (2) the employer “took

                                           4
adverse action” against him, and (3) “that a causal relationship

existed      between           the     protected     activity        and       the     adverse

employment         activity.”           Foster, 787 F.3d      at    250       (internal

quotation marks omitted).

       On appeal, Baker argues that the City “took adverse action”

against him by terminating his employment, which he deems the

final event in a causal chain linking back to a complaint of

disparate treatment.                 But before the district court, Baker cited

only   a     letter       of    reprimand    as     the   City’s       “adverse        action”

supporting his claim of retaliation.                      His “causal chain” theory

is completely absent from the district court record; therefore,

we hold that Baker has waived the right to present this claim on

appeal.      See Holland, 181 F.3d at 605.

       Finally, to establish a claim under the ADA for a failure

to accommodate, a plaintiff must show that (1) he suffered a

disability; (2) his employer knew of the disability; (3) with

reasonable accommodations, he was otherwise qualified to perform

the essential functions of the job; and (4) his employer refused

to make such reasonable accommodations.                         Wilson v. Dollar Gen.

Corp., 717 F.3d 337, 345 (4th Cir. 2013).

       Our       review   of     the    record     reflects     that      the    City    never

refused      a    request      for     accommodation.         As    the    district      court

properly         concluded,      without     evidence      of      such    a    refusal,    we



                                              5
cannot    say     that    the     City   failed    to     accommodate      Baker’s

disability.

     Accordingly,        we     affirm   the   district     court’s      grant    of

summary judgment.          We dispense with oral argument because the

facts    and    legal    contentions     are   adequately   presented      in    the

materials      before    this    court   and   argument    would   not    aid    the

decisional process.

                                                                          AFFIRMED




                                          6